Citation Nr: 0421370	
Decision Date: 08/04/04    Archive Date: 08/09/04	

DOCKET NO.  91-44 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for nephrolithiasis and ureterolithiasis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from July 1957 to April 1962.

This case was most recently before the Board of Veterans' 
Appeals (Board) in May 2003 at which time it was remanded in 
order to obtain and associate with the claims folder reports 
of VA outpatient visits in the 1990's.  This has been 
accomplished and the case has been returned to the Board for 
appellate review.  

The appeal is again being REMANDED to the RO by way of the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran should further action be required.


REMAND

The veteran's disability has been rated as 20 percent 
disabling in accordance with the provisions of 38 C.F.R. 
§ 4.115, Diagnostic Code 7510, pursuant to which the severity 
of ureterolithiasis is evaluated.  The rating criteria 
relevant to the genitourinary system underwent revisions 
effective February 17, 1994, and again effective October 8, 
1994, during the pendency of this appeal.  The current 
version of Diagnostic Code 7510 does not provide for a 
20 percent disability rating.  The current version of 
Diagnostic Code 7510 provides that ureterolithiasis and 
nephrolithiasis are to be rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following:  (1) Diet therapy; (2) drug therapy; or 
(3) invasive or non-invasive procedures more than two times a 
year; a 30 percent disability rating is for assignment.

When rated as hydronephrosis, a 20 percent disability rating 
is for assignment when manifested by frequent attacks of 
colic and requiring catheter drainage.  The next higher 
rating of 30 percent is provided when the hydronephrosis is 
manifested by frequent attacks of colic with infection 
(polynephrosis) and impaired kidney function.  38 C.F.R. 
§ 4.115(b) Diagnostic Code 7509.  Hydronephrosis that is 
severe is rated as renal dysfunction.

Renal dysfunction is evaluated under 38 C.F.R. § 4.115(a).  
The criteria for rating renal dysfunction include 
albuminuria, hypertension, edema, and overall health status.  
Unfortunately, the genitourinary examination accorded the 
veteran by VA in August 2002 did not address these criteria 
to a sufficient degree.  For example, with regard to the 
veteran's overall health status, it was indicated that the 
veteran reported that his "weight fluctuates" because of 
"intermittent diarrhea and constipation episodes."  Neither 
the veteran's height nor weight was recorded.  As for blood 
pressure and cardiovascular examination, it was stated there 
was no evidence of edema.  However, no blood pressure 
readings were recorded.  

Also, since the last genitourinary examination was two years 
ago, the Board finds that a new examination would be helpful 
in allowing it to make a full and complete assessment of the 
nature and extent of the veteran's genitourinary impairment.  

The Board regrets the delay, but believes that a 
comprehensive genitourinary examination would be helpful to 
the veteran and the case is therefore REMANDED to the RO for 
the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires the veteran 
be notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim.  The 
letter should inform the veteran of what 
portion of the information and evidence 
is to be provided by him and what part, 
if any, VA will attempt to obtain on his 
behalf.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), they should be given an 
opportunity for response.

2.  The RO should also request the 
veteran provide the names and addresses 
of any medical care providers, VA or non-
VA, who have treated him for 
genitourinary difficulties in the recent 
past.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the folder.  The veteran and 
his representative are also to be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to 
submit the identified records.

3.  Arrangements are to be made with the 
appropriate VA medical facility for the 
veteran to be afforded a VA genitourinary 
examination by a specialist in 
genitourinary diseases or on a fee-basis 
if necessary, in order to determine the 
current nature and extent of severity of 
the veteran's genitourinary disorder.  
The entire claims folder, and a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to and 
pursuant to conduction and completion of 
the examination.  The examiner must note 
in the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any indicated special 
studies are to be conducted, to include 
blood urea nitrogen (BUN) levels and 
creatinine levels.  Blood pressure 
readings are to recorded, as are the 
veteran's height and weight.  A comment 
with regard to the veteran's overall 
health is requested and notation should 
be made as to whether there is any 
lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim.  If the 
benefit sought is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case, and 
be given a reasonable time frame in which 
to respond.

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
other wise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




